IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                       ASSIGNED ON BRIEFS JULY 20, 2010

    WILLIAM C. BROTHERS v. OFFICE OF THE GOVERNOR, PHIL
                     BREDESEN, ET AL.

           Direct Appeal from the Chancery Court for Lauderdale County
                     No. 13992     William C. Cole, Chancellor


                No. W2009-00227-COA-R3-CV - Filed August 20, 2010


Appellant filed petitions seeking increased library access as well as his release from
incarceration. Because Appellant has been unconditionally released from prison, we find his
appeal moot and affirm the trial court’s dismissal of his claims.


 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

William C. Brothers, Henning, Tennessee, pro se

Robert E. Cooper, Jr., Attorney General and Reporter, Michael E. Moore, Solicitor General,
Jennifer L. Brenner, Assistant Attorney General, Nashville, Tennessee, for the appellees,
Office of the Governor, Phil Bredesen, et al
                                                OPINION

                               I.   F ACTS & P ROCEDURAL H ISTORY

       William C. Brothers (“Appellant”), an inmate of the Tennessee Department of
Correction (“TDOC”), filed a “Petition for Declaratory Judgment and for Writ of
Mandamus” on June 27, 2008, in the Lauderdale County, Tennessee, Chancery Court,
seeking an order that the prison library where he was housed be operated pursuant to the
applicable TDOC policy, and seeking his release from prison. The defendants, Governor
Phil Bredesen and Tennessee Attorney General Robert E. Cooper, Jr., filed a motion to
dismiss on August 18, 2008, pursuant to Tennessee Code Annotated section 41-21-812,
which bars an inmate from filing a subsequent lawsuit until prior fees, taxes, costs and other
expenses are paid in full.1 Attached to the defendants’ motion was the affidavit of Kathy
Rupard, Deputy Clerk of the Tennessee Court of Appeals, showing outstanding court costs
of $350.56 associated with cases M2007-02560-SC-S10-CO, M2007-01202-COA-R3-HC,
and M2007-00972-CCA-R3-CD.

       Appellant then filed a “Petition for Habeas Corpus” on September 18, 2008, seeking
his immediate release, claiming that the trial judge illegally amended the judgment against
him and failed to consider the entire record or the statutory factors when imposing his
sentence. The trial court subsequently granted the defendants’ motion for dismissal on
December 2, 2008, finding his suit was precluded pursuant to Tennessee Code Annotated
section 41-21-812, and further finding that the chancery court lacked jurisdiction over his
habeas corpus claim.

       Appellant filed a notice of appeal on December 22, 2008. On May 12, 2009, he filed
a “Motion to Correct and Modify Record on Appeal,” seeking to have eight additional
documents designated as part of the record on appeal. The Chancellor rejected the inclusion
of seven documents, but allowed the inclusion of Appellant’s two-page “Notice that No
Transcript is to be Filed” filed with the court on December 31, 2008.

       On June 7, 2010, the defendants filed a motion to dismiss the appeal, asserting that
the appeal was barred due to $784.00 in outstanding cost assessments stemming from case
number M2008-02249-COA-R3-CV, as evidenced by an attached affidavit. On June 25,
2010, this Court entered an Order denying the defendants’ motion because Appellant filed


        1
          However, a court may allow an inmate to seek injunctive relief where “an act or failure to act . . .
creates a substantial threat of irreparable injury or serious physical harm to the inmate.” Tenn. Code Ann.
§ 41-21-812. Appellant has made no such allegation.


                                                     -2-
his notice of appeal prior to the assessment of these fees.

                                   II.     I SSUE P RESENTED

       Appellant presents the following issue for review, as we perceive it:

1.     Whether the chancery court erred in dismissing Appellant’s petition for declaratory
       judgment and writ of mandamus, and in finding that it lacked jurisdiction over his
       habeas corpus petition.

       Because we find the case moot, we affirm the trial court’s dismissal of Appellant’s
claims.


                                         III.   D ISCUSSION

        The central issue raised by Appellant is whether the trial court properly dismissed his
petition for declaratory judgment and writ of mandamus pursuant to Tennessee Code
Annotated section 41-21-812, and whether it properly dismissed his habeas corpus petition
for lack of jurisdiction. On appeal, Appellant argues that dismissal for unpaid costs was
inappropriate because he allegedly paid his invoices prior to dismissal, because the court
could not “unfile” his claim after filing, and because the court waived section 41-21-812’s
filing preclusion by accepting Appellant’s $8.00 filing fee. Additionally, Appellant
maintains that the chancery court should have exercised jurisdiction over his habeas corpus
petition because under the “general Rule of Equitable Jurisprud[ence] . . . where the Court
has assumed jurisdiction for one purpose it will retain it for all purposes, legal or equitable,
connected with the princip[al] controversy.”

       On appeal, Appellant essentially seeks more frequent access to the prison library as
well as his release from incarceration. According to the affidavit of Assistant Attorney
General Jennifer L. Brenner, and an attached printout of the Tennessee Offender
Management Information System, Appellant’s sentence expired on May 19, 2009, and he was
released from TDOC custody at that time. Consequently, the defendants argue that this
appeal is now moot and we agree.

        “The doctrine of justiciability prompts courts to stay their hand in cases that do not
involve a genuine and existing controversy requiring the present adjudication of present
rights.” McIntyre v. Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App. 1994) (citing State
ex rel. Lewis v. State, 347 S.W.2d 47, 48 (Tenn. 1961); Dockery v. Dockery, 559 S.W.2d 952,
954 (Tenn. Ct. App. 1977)). Thus, this Court will not render an advisory opinion. Id. (citing

                                                 -3-
Super Flea Mkt v. Olsen, 677 S.W.2d 449, 451 (Tenn. 1984); Parks v. Alexander, 608
S.W.2d 881, 892 (Tenn. Ct. App. 1980)). A case must be justiciable not only when first
filed, but also throughout the course of the litigation, including the appeal. Id. (citing Lewis
v. Continental Bank Corp., 494 U.S. 472, 477 (1990); Kremens v. Bartley, 481 U.S. 119,
128-29 (1977); 13A Charles A. Wright et al., Federal Practice and Procedure §§ 3533,
3533.10 (2d ed. 1984)).

        “The concept of mootness deals with the circumstances that render a case no longer
justiciable.” Id. (citing Davis v. McClaran, No. 01A01-9304-CH-00164, 1993 WL 523667
(Tenn. Ct. App. Dec. 10, 1993)). A moot case is one that no longer presents a present, live
controversy. Id. (citing McCanless v. Klein, 188 S.W.2d 745, 747 (Tenn. 1945); Krug v.
Krug, 838 S.W.2d 197, 204 (Tenn. Ct. App. 1992); LaRouche v. Crowell, 709 S.W.2d 585,
587 (Tenn. Ct. App. 1985)). “The central question in a mootness inquiry is whether changes
in the circumstances existing at the beginning of the litigation have forestalled the need for
meaningful relief.” Id. (citing Federal Practice and Procedure § 3533.3, at 261). “A case
will generally be considered moot if it no longer serves as a means to provide relief to the
prevailing party.” Id. (citing Church of Scientology v. United States, 506 U.S. 9 (1992);
Knott v. Stewart County, 207 S.W.2d 337, 338-39 (Tenn. 1948); Massengill v. Massengill,
255 S.W.2d 1018, 1019 (Tenn. Ct. App. 1952)).

        “[A]n appeal concerning the legality of a prisoner’s incarceration becomes moot upon
the prisoner’s unconditional release.” Id. (citing State ex rel. Lewis v. State, 347 S.W.2d 47,
49 (Tenn. 1961); State v. Doe, 813 S.W.2d 150, 152 (Tenn. Crim. App. 1991)). Moreover,
an appeal concerning his library access has no practical effect on his present rights and
privileges now that he has been unconditionally released from custody. Because Appellant
no longer has a personal stake in the outcome of this litigation, we find the appeal moot, and
we affirm the trial court’s dismissal of Appellant’s claims.


                                     IV.   C ONCLUSION

      For the aforementioned reasons, we affirm the chancery court’s dismissal of
Appellant’s claims. Costs of this appeal are taxed to Appellant, William C. Brothers, for
which execution may issue if necessary.

                                                    _________________________________
                                                    ALAN E. HIGHERS, P.J., W.S.




                                              -4-